Citation Nr: 0417800	
Decision Date: 07/01/04    Archive Date: 07/14/04

DOCKET NO.  02-08 469	)	DATE
	)
	)


Received from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma




THE ISSUE

Entitlement to dependency and indemnity compensation. 




ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The veteran served on active duty from June 1963 to June 
1967.  The veteran died in February 1991.  The claimant is 
the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) following a December 1999 action by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  The claimant's case was remanded to the RO in 
February 2004.  It is again before the Board for review.

The claimant was originally scheduled for a Board 
videoconference hearing on April 7, 2003.  The claimant was 
informed of the hearing date by way of a letter dated March 
11, 2003.  Associated with the claims file is a Report of 
Contact, dated March 24, 2003, which shows that the claimant 
wanted to have the hearing rescheduled.

A copy of the Report of Contact was submitted to the Board as 
a motion for a request for a new hearing in April 2003.  The 
Board granted the motion for a new hearing that same month.

The claimant was later scheduled for a Travel Board hearing 
in April 2004.  Notice of the hearing was provided in 
February 2004.  The claimant failed to report for the 
hearing.  There is no indication that the claimant requested 
a postponement of her scheduled hearing and there is no 
evidence of good cause for her failure to report.  
Accordingly, her request for a hearing is considered to be 
withdrawn.  38 C.F.R. § 20.704(e) (2003).




REMAND

The claimant submitted her original claim for benefits in 
November 1999.  At that time she used the services of a State 
of Oklahoma veterans service officer to assist her.

The claimant's claim was originally denied in December 1999.  
She submitted her notice of disagreement (NOD) in May 2000.

In May 2000, attorney Polly Murphy submitted a power of 
attorney to the RO signifying that she represented the 
claimant in regard to the pending claim.

Ms. Murphy submitted additional argument and evidence in 
support of the claimant's claim in July and August 2000, 
respectively.  Ms. Murphy later submitted notice of her 
withdrawal as the claimant's representative in a letter dated 
September 25, 2000.  The letter was date stamped as received 
by the RO in October 2000.

The RO undertook additional development in the claim and 
corresponded with the claimant in 2001.  There is no 
indication that Ms. Murphy received a copy of any of the 
correspondence.

The RO issued a statement of the case (SOC) to the claimant.  
The letter of transmittal is dated June 4, 2002.  There is a 
handwritten notation on one of the corners of the letter of 
transmittal which indicates that a copy of the SOC was sent 
to Ms. Murphy.  

Ms. Murphy later completed and signed a VA Form 9 that was 
submitted to the RO as a substantive appeal on behalf of the 
claimant in June 2002.  Ms. Murphy also submitted an election 
for a videoconference hearing on behalf of the claimant in 
August 2002.

In March 2003 Ms. Murphy submitted a statement wherein she 
noted that she had previously withdrawn her services as a 
representative for the claimant in a letter dated September 
25, 2000.  She said the letter was inadvertently not 
submitted to VA.  She said that her current statement served 
as a withdrawal of her services as a representative.

The Board may only exercise jurisdiction over an issue after 
an claimant has filed both a timely NOD to a rating decision 
denying the benefit sought, and a timely substantive appeal, 
filed after a statement of the case is issued.  38 U.S.C.A. § 
7105 (West 2002); Roy v. Brown, 5 Vet. App. 554 (1993); 38 
C.F.R. § 20.200 (2003).  A substantive appeal may be filed by 
an claimant personally, or by her representative if a proper 
Power of Attorney or declaration of representation, as 
applicable, is on record or accompanies the submission of the 
substantive appeal.  See 38 C.F.R. § 20.301(a) (2003).  

In light of the facts recited above, it does not appear that 
Ms. Murphy was a properly designated representative at the 
time the VA Form 9 was submitted in June 2002.  This is 
because her withdrawal as the claimant's representative was 
in fact submitted by her in September 2000 and noted as 
received by the RO in October 2000.  (After the September 
2000 withdrawal, there does not appear to have been any re-
appointment of Ms. Murphy by the claimant.)

The notation on the June 2002 SOC letter of transmittal 
indicates that a copy of the SOC was sent to Ms. Murphy 
despite an apparent absence of any evidence of 
representation.  Nevertheless, it is possible that there is 
more to the claims file than is before the Board and that 
there is evidence of representation such that the June 2002 
substantive appeal from Ms. Murphy would represent a properly 
executed appeal.  In this regard the Board notes that the 
file is not a traditional three-part claims folder; rather it 
consists of a two-sided folder.  (Powers of attorney are 
typically filed on the right side of the three-sided folder.)  
This raises some question as to whether the Board does not 
have all the information.

In light of the foregoing the case will be REMANDED to the RO 
to determine if a valid and timely appeal was submitted in 
this case prior to any further action by the Board.

1.  The RO must review the claims 
file and determine if a valid and 
timely substantive appeal (one 
executed by a person or entity 
authorized to do so) is of record.  

2.  The RO should issue a 
supplemental statement of the case 
pertaining to the issue of whether 
there is a valid and timely 
substantive appeal.  Pertinent laws 
and regulations regarding the 
necessity of filing a properly 
executed substantive appeal and the 
time limits for doing so should be 
included in the supplemental 
statement of the case.  

Thereafter, the case should be returned to the Board for 
further review, if in order.  No action is required of the 
claimant until she is notified by the RO.  The claimant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your claim.  38 C.F.R. § 20.1100(b) 
(2003).
		


